Title: From James Madison to Louis-André Pichon, 6 May 1802
From: Madison, James
To: Pichon, Louis-André


Sir,Department of State 6th. May 1802.
I am just informed that two Citizens of the United States, John Rogers late a Captain in the Navy and Wm. Davidson have been arrested at Cape Francois by orders of the General in Chief, put into the most rigorous confinement, and otherwise treated as the vilest of Malefactors. Notwithstanding the presumption arising from the characters of those Citizens against the justice of the proceeding, there might have been room for suppositions which ought to suspend a definitive opinion, if the grounds of it had not been explained in a letter from General le Clerc to Mr. Lear of the  of  from which the enclosed is an extract of what relates to the subject.

I forbear Sir to make a single comment on the nature of those allegations or the use which has been made of them. You cannot fail to view both in their true colours and mischevous tendencies; and I assure myself that anticipating the sentiments of your Government, you will employ the weight of your interposition in accelerating the release of Capt. Rogers and Mr. Davidson and repairing the wrongs they have suffered. Accept Sir the assurances of my respect and consideration
James Madison
 

   
   Letterpress copy of RC (DLC: Jefferson Papers); letterbook copy (DNA: RG 59, DL, vol. 14); Tr (NHi: Livingston Papers). Letterpress copy of RC in a clerk’s hand, signed by JM; sent as enclosure in JM to Jefferson, 7 May 1802. Tr in Brent’s hand; sent as enclosure in JM to Livingston, 7 May 1802. Enclosure not found, but see n. 3.



   
   The details of the imprisonment of U.S. naval captain John Rodgers and merchant captain William Davidson of Philadelphia are given in Rodgers to JM, June 1802.



   
   Left blank in all copies.



   
   JM undoubtedly enclosed the extract from Leclerc to Lear, 25 [27] Germinal an X, of which he sent a letterpress copy to Jefferson (see JM to Jefferson, 7 May 1802, and enclosure).


